J-S51015-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                    v.

ANTHONY MOIST,

                         Appellant                 No. 74 MDA 2014


          Appeal from the Judgment of Sentence December 6, 2013
               In the Court of Common Pleas of Union County
            Criminal Division at No(s): CP-60-CR-0000008-2008


BEFORE: BOWES, OTT, and MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                         FILED AUGUST 13, 2014

       Anthony Moist appeals from the judgment of sentence of five to ten

years incarceration to be followed by five years probation imposed by the

trial court after he violated the conditions of his State Intermediate

Puni

       Appellant was initially sentenced on April 14, 2009, to one and one-

half to three years incarceration to be followed by six years probation for



count of conspiracy to commit PWID.         Thereafter, the court revoked




after he acknowledged violating the conditions of the program by using

heroin.    It then sentenced Appellant on December 6, 2013, to two
J-S51015-14


concurrent five-to-ten year periods of incarceration followed by five years

probation. Appellant timely filed a post-sentence motion contending that the

probati

This appeal ensued and the trial court directed Appellant to file and serve a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Appellant complied, and the matter is now ready for our review. The sole



sentencing Appellant, particularly were the sentence was longer than that

requested by the Commonwealth and Appellant is likely to face new




sentence.     To adequately preserve a discretionary sentencing claim, the

defendant must present the issue in either a post-sentence motion or raise

the   claim   during   the    sentencing    proceedings.     Commonwealth        v.

Cartrette, 83 A.3d 1030, 1042 (Pa.Super. 2013) (en banc). Further, the

                                                      -ordered Pa.R.A.P. 1925(b)

                                                                  Id. Importantly,

  here is no absolute right to appeal when challenging the discretionary

                             Id            ppeal is permitted only after this Court

determines that there is a substantial question that the sentence was not

                                              Id.




                                       -2-
J-S51015-14


      Appellant preserved his issue in his post-sentencing motion, 1925(b)

concise statement, and included a Pa.R.A.P. 2119(f) statement within his

brief. Therein, he asserts, without citation, that he has raised a substantial

question for review because Appellant admitted his violations, is likely to

receive an additional sentence for the new offenses that resulted in his




      The Commonwealth initially counters that Appellant has not raised a

substantial question.    In this respect, it notes that bald challenges to

imposition of consecutive sentences has been held not to raise a substantial

question for our review.    Cf. Commonwealth v. Dodge, 77 A.3d 1263

(Pa.Super. 2013) (noting distinction between bald challenge to consecutive

nature of sentences with de

does not present a substantial question as to whether the sentence was

appropriate under the sentencing code. Appellant has failed to cite a single

case in support of his contention that he has presented a substantial

question for review.    Appellant does not indicate in his 2119(f) statement

what provision of the sentencing code the court allegedly violated, nor does

he marshal any argument that the fundamental norms of the sentencing

process were violated. See e.g. Commonwealth v. Hoch, 936 A.2d 515,

518 (Pa.Super. 2007).




                                     -3-
J-S51015-14


     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/2014




                                 -4-